Title: From John Adams to John Quincy Adams, 19 February 1812
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Feb. 19. 1812

I have your favour of Oct 31. before me. The Sensations it produces in my Aged Bosom, and the Reflections it occasions in my bald and hoary head, are unutterable by any Language in my Dictionary, and by any figures I can find in the Lectures upon oratory.
I can easily account for the Inferiority of your Memory to that of Mr David and Mr Rudolphe. I presume that neither of those Gentlemen had troubled their heads about Aristotle Demosthenes Cicero Quinctilian or Longinus and had never been tortured with political questions in Town Meetings Senates, and diplomatic Missions to European Courts. At the King of Englands Levee, when I first appeared, there, an Awkward, tall, lean, Figure, with an Ugly Face; with an Appearance however of honesty, Dignity and Candour and good Nature, I perceived was eyeing me with a marked Attention. I was at no loss: but discoved no Signs of Recollection or Attention. Presently this thin figure Stalked quite across the Chamber and accosted me “Are you the Person, I Saw in Boston, who conducted the Cause of the four Sailors.” The Same Sir. “I thought I could not be mistaken; but eighteen Years make an Alteration in a Man.” Said Commodore Hood. The brave and noble Commodore made me a Visit next day at my Hotel. So much for diversities of Memory.
The Tory Projects of H. and P. are not likely to make a Splendid Fortune, at present. Q. their Pupil is not much to be dreaded. He is not cordially loved or trusted. He is not one of their Confidents. They have duped him, a little; but whom have they not duped? They have bubbled a Bowdoin, a Washington, most certainly. And can you or I Say, that We have not been deceived in Some Things?
What Shall I Say to you, as advice for your private Conduct? Shall you retire like Mr Jay, and never be heard of more? No. I Say absolutely No. Your Nature will not admit it; and your Duty is to your God, Your Country, Mankind, your Children and yourself forbid it.
Shall you retire, and divote your Life to Science, Litterature and publish your Studies from Time to Time? With all my heart, You would do as much honour to your Country and Service to Mankind in this Way as any other. But this I know to be impossible. Your Nature cannot bear it. Your dearest Friend cannot endure it. And what is harder to resist than your own or your Wifes Nature, your Country will not Suffer it. This Nation will not cease to irritate and torment you, both with Flattery and Reproach till they force you out, that they may have the pleasure of insulting and abusing you. If you were capable of eternal Taciturnity in Publick, and incessant confidential Correspondence and Secret Intrigue in private, you might Arrive to the hight of Reputation of Washington or Franklin: but what is all that worth? No more than the grunting of a Bagpipe, or the grating Jarr of a Jews harp.
One thing you may depend on. If you return to America You must not talk: You must be Silent except with Sure Friends. You must avoid all affectation of Symplicity on one hand and Ostentation on the other.
Your Name and your Family is in an Ennemy’s Country in New England; and New England is in an Ennemy’s Country in the Nation. Neither ever had an equitable Chance. This Injustice must hower be borne, as it has been till it can be rectified, peaceably and “amicably if We can.” I cannot find much fault with that Expression. New England however must take the Guilt and the Shame to herself. She has made it her invariable Practice to tear to Pieces the Characters and destroy the Influence of all her most faithful Servants, and trumpet to the Starrs the Name of the Phantoms of other States and other Countries.
“Some Extracts from these Volumes, which I had Seen in the public Papers, had prepared me to receive them with favorable Expectations. These have not been disappointed; for I have already penetrated So far into them, as to See that they are a Mine of Learning and Taste: and a proof that the Author of the inimitable reviews of Ames and Pickering excels in more than one Character of Writing. The Thanks therefore which I had rendered by anticipation only in my Letter, I reitterate in this Postscript on a knowledge of their high merit.”
The foregoing is an Extract of a Letter from Monticello, Jan, 23. 1812. This may give you Some Satisfaction. But the Work has not the Vogue, it ought to have; because those who rule the Fashion, You know who they are, do not choose to give them it Fame. You know why. Ribaldry has a quicker currency.
I dare Scarcely allude to the Misfortunes and Afflictions of our Families in 1811. If I had written to you, from time to time, I could have given you nothing but Grief. Such Losses and Sorrows at my Age, ought to wean me from this Scene and reconcile me to a change that cannot be remote.
We are all well. Your Sons are happy at Atkinson. My Love to Louisa Kitty, Charles and Miss, who Commodore Baimbridge writes me, is a very fine Child. I Should Send my Love to Mr Smith with more Ardor if he would write Sometimes to his / Grandfather
